11-3524-ag
    Murici v. Holder
                                                                                  BIA
                                                                          A079 128 555
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 13th day of September, two thousand twelve.

    PRESENT:
             ROBERT D. SACK,
             GERARD E. LYNCH,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    LULJETA MURICI, AKA HAJRIJA KUKIC,
             Petitioner,

                       v.                                  11-3524-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Gregory Marotta, Vernon, New Jersey.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Thomas B. Fatouros, Senior
                                  Litigation Counsel; Robert Michael
                                  Stalzer, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Luljeta Murici, a native of Kosovo and a

citizen by birth of the former Yugoslavia, seeks review of

an August 8, 2011 decision of the BIA denying her motion to

reopen her removal proceedings.     In re Luljeta Murici, No.

A079 128 555 (B.I.A. Aug. 8, 2011).     We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

      We review the BIA’s denial of a motion to reopen for

abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006).    An alien seeking to reopen proceedings is

required to file a motion to reopen no later than 90 days

after the date on which the final administrative decision

was rendered.     See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

§ 1003.2(c)(2).    Because the BIA issued a final order of

removal in March 2004, there is no dispute that Murici’s

motion to reopen, filed in February 2011, was untimely.        See

id.

      Murici contends, however, that she established changed

circumstances in Kosovo on the basis of statements from her

                                2
father and brother describing a December 2010 home invasion

by members of the Democratic Party of Kosovo.     See 8 U.S.C.

§ 1229a(c)(7)(C)(ii) (providing an exception to the 90-day

deadline where a motion is based on a material change in

circumstances in the country of removal).   We conclude that

the BIA’s denial of Murici’s motion to reopen as untimely

was not an abuse of discretion.

    Notwithstanding Murici’s argument to the contrary, the

BIA did not fail to consider her brother’s and father’s

statements.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471
F.3d 315, 337 n.17 (2d Cir. 2006) (presuming that the agency

“has taken into account all of the evidence before [it],

unless the record compellingly suggests otherwise”).

Indeed, the BIA explicitly discussed the statements in its

decision and reasonably found them to be unreliable because

they were from interested witnesses, were photocopies

proffered without mailing envelopes, and lacked

corroboration.   See, e.g., Xiao Ji Chen, 471 F.3d at 342

(holding that the weight afforded to the applicant’s

evidence in immigration proceedings lies largely within the

discretion of the agency); Qin Wen Zheng v. Gonzales, 500
F.3d 143, 149 (2d Cir. 2007) (finding that the Board did not


                              3
abuse its discretion in declining to credit a document

supported only by a spouse’s affidavit where the Immigration

Judge had previously questioned the applicant’s

credibility).

    Because Murici’s brother’s and father’s statements were

the only evidence of country conditions proffered in support

of reopening, the BIA did not abuse its discretion in

finding that she failed to demonstrate a material change in

circumstances in Kosovo.    See Jian Hui Shao v. Mukasey, 546
F.3d 138, 169 (2d Cir. 2008).

    Because the BIA did not abuse its discretion in denying

Murici’s untimely motion, we decline to address her prima

facie eligibility for asylum, as the BIA did not reach that

issue.    See INS v. Bagamasbad, 429 U.S. 24, 25 (1976).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                                4